UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 06-2141



In Re:   SHEILA OLLISA MCCOY,

                                                              Debtor.

- - - - - - - - - - - - - - -

SHEILA OLLISA MCCOY
                                                           Appellant,


           versus


ROSEMONT AUTO TITLE LOANS,

                                                            Appellee,

           and

UNITED STATES TRUSTEE,

                                                  Party in interest.




Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00344-JBF)


Submitted: February 22, 2007               Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Sheila Ollisa McCoy, Appellant Pro Se. Tom Cain Smith, Jr, LAW
OFFICES OF TOM C. SMITH, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Sheila Ollisa McCoy appeals the district court’s orders

(1) affirming the bankruptcy court’s order denying her motion to

avoid the Appellee’s interest in her vehicle, pursuant to 11 U.S.C.

§ 522(F) (2000), and (2) denying her motion for reconsideration.

We   have    reviewed   the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      McCoy v. Rosemont Auto Title Loans, No. 2:06-cv-00344-JBF

(E.D. Va. Oct. 5, 2006).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court    and    argument     would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                      - 3 -